Case 1:15-cv-06519-ILG-RLM Document 138 Filed 02/26/21 Page 1 of 2 PageID #: 4437
Case 1:15-cv-06519-ILG-RLM Document 138 Filed 02/26/21 Page 2 of 2 PageID #: 4438




                       The application is granted. Jury selection and
                       trial are adjourned to 6/7/2021 at 10:00 a.m. The
                       pretrial conference is adjourned to 6/1/2021 at 2:30 p.m.
                       So ordered.

                       ___/s/   I. Leo Glasser___

                            2/26/2021
